375 F.2d 678
In re Claudia WALKER, Appellant.
No. 21147.
United States Court of Appeals Ninth Circuit.
April 6, 1967.

Claudia Walker, in pro. per.
John Jay Ferdon, Dist. Atty., San Francisco, Cal., for appellee.
Before JERTBERG and MERRILL, Circuit Judges, and MATHES, District Judge.
PER CURIAM:


1
Appellant filed her petition in the United States District Court for removal to that Court of her cause entitled "IN RE WALKER, 1 Civ. 23371 DCA Div. III" from the District Court of Appeal, First Appellate District of the State of California.


2
On hearing the District Court held that it was without jurisdiction, denied the petition for rehearing, and dismissed the proceedings. Appellant appeals from such order.


3
The order appealed from is affirmed.


4
No right exists in favor of a person who, as plaintiff, has filed an action in the state court, to cause the removal of such action to a federal court. See 28 U.S.C. §§ 1441, 1443, 1446; Moore's Federal Practice, 2d ed. Vol. 1A, p. 262; Wright, Federal Courts, p. 120.


5
The petition for removal having been denied and dismissed, appellant's cause remains pending in the state court.


6
Appellant's motion, as amended, for leave to file in this Court certain specified exhibits which were not filed in the District Court, is denied.